Citation Nr: 1436481	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  07-25 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine at L4-5 (low back disability), to include as secondary to service-connected bilateral knee disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel





INTRODUCTION

The Veteran had active duty service from April 1986 to November 1994 and from November 1999 to December 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In an August 2010 decision, the Board denied the claim at issue.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In an September 2011 Order and Memorandum Decision, the Court vacated the Board's decision and remanded this appeal for appropriate action.

In an April 2013 decision, the Board again denied the claim at issue.  The Veteran again appealed this decision to the Court.  In a February 2014 Order and Joint Motion for Remand (JMR), the Court vacated the Board's decision and remanded this appeal for further development consistent with instructions in a JMR.  Specifically, the Court determined that the Board had failed in its duty to assist the Veteran as it did not ensure that relevant VA treatment had been obtained and therefore had therefore relied on an inadequate VA examination that did not appear to consider the Veteran's complete prior medical history.

In May 2014, and as detailed below, the Veteran submitted additional evidence in support of his claim.  He also explicitly declined to waive initial AOJ consideration of this evidence.  However, as the Veteran's claim is being remanded, the AOJ will have an opportunity to review all the newly associated documents such that no prejudice results to him in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless files associated with the Veteran's claim.  A review of the documents in Virtual VA reveals a June 2014 Informal Hearing Presentation submitted by the Veteran's representative.  The remaining documents in Virtual VA consist of various adjudicatory documents that were duplicative of those contained in the paper claims file or irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim for service connection so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Court's February 2014 Order and Joint Remand found that the May 2012 VA opinion was inadequate as it was unclear whether the VA examiner had sufficiently considered the Veteran's prior medical history in light of some outstanding VA treatment records.  Specifically, the Court noted that the Veteran's VA treatment records dated from at least 2002 through May 2003 had been identified by the Veteran but not been associated with the claims file.  Therefore, while on remand, such records should be obtained for consideration in the Veteran's appeal and an addendum opinion should be obtained.

In addition, in May 2014, the Veteran submitted additional evidence in support of his claims, namely lay statements from his wife and J. W.  The Veteran also submitted a "90-Day Letter Response Form" wherein he stated that he was submitting the enclosed argument and/or evidence and that he did not waive AOJ consideration of the evidence.  He explicitly requested that his case be remanded to the RO for consideration of this new evidence in the first instance.  Under these circumstances, a remand is required.  38 C.F.R. §§ 20.903, 20.1304(c) (2013).


Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the Tampa VA Medical Center dated prior to May 2003, to include any records dated in 2002, as identified in the Court's February 2014 Order and JMR.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Following the receipt of any additional records, return a copy of the claims file, to include a copy of this remand, to the May 2012 VA examiner for an additional addendum opinion.  If the examiner who drafted the May 2012 opinion is unavailable, the opinion should be rendered by another appropriate medical professional. The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The examiner should review the claims file, to specifically include the Veteran's VA treatment records and lay statements, and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

a) With regards to the Veteran's currently diagnosed lumbar spine disorder, is it as least as likely as not (i.e., a probability of 50 percent or greater) that the condition was related to his service.

b)  Is it at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's claimed lumbar spine disorder was caused OR aggravated by his service connected knee disabilities?

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include any evidence added after the issuance of the May 2007 statement of the case (to specifically include the lay statements submitted in May 2014).  If the claim remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

